Per Curiam:
The order should be modified by inserting the following in place of the last clause of the order: “ And it is further ordered that after the trial of the action, and the issues presented by the complaint and the answers of the various defendants are tried and determined, if it should appear that the issues presented as between the defendant Henry B. Singer, as administrator of the estate of Joseph Avinski, deceased, and Martha Rosenthal, on the one hand, and the defendants John McA. Howden and Susan G. Bemis, as executors, etc., of Henry T. Bemis, deceased, and Carl A. Hansmann, as ancillary executor, etc., of Henry T. Bemis, deceased, on the other, present a question for determination, such issues be tried separately, and that entry of final judgment in the action be suspended until such issues are tried.” As so modified, the order is affirmed,- with ten dollars costs and disbursements to the respondents as against the appellants. Present — Ingraham, P. J., Laughlin, Scott and Dowling, JJ. Order modified as directed in opinion, and as modified, affirmed, with ten dollars costs and disbursements to respondents. Order to be settled on notice.